 

Case 2:18-cV-03436-ADS-AYS Document 22-1 Filed 04/10/19 Page 1 of 2 Page|D #: 180

UNI'I`ED STATES DISTRICT COURT
_ EASTERN DISTRICT OF NEW YORK

 

X
l
TH]L' TEDDY BEARYS LTD, I Index No . 2 : 18-cv-03436-ADS-AYS
l
Plaimiff, l
|
~ against ~ | [PROPOSED] ORDER TO SHOW CAUSE
I TO WIT]IDRAW AS COUNSEL
DOVER PUBLICATIONS, INC.; l
and THEODORE MENTEN, l
l
Defendants |
l

 

x

PLEASE TAKE NOTICE THAT, upon the accompanying afTidavit,
affirmed to by counsel for the Plaintiff, Baruch S. Gottesman, Esq. on April 10, 2019, and
upon all the pleadings and proceedings previously had herein it is hereby:

ORDERED that Plaintiff` THE TEDDY BEARYS LTD. show cause before
the Honorable Anne Y. Shields, Magistrate Judge at the United States Distn'ct Court for the
Eastern District of New' York, 'at Coumoom 830 at 100 Federal Plaza, Central Islip,
New York, 11722 on the __ day of 2019, at _:_ _.M., or as soon
thereafter as counsel can he heard, why an order should not be made and entered allowing the
Baruch S. Gottesman, Esq., to withdraw from representing THE TEDDY BEARYS LTD. in
this action and be removed from the case docket as the counsel of record: and it is further;

ORDERED that the service of a copy of this Order to Show Cause, together
with the papers upon which it is granted be served upon TH]¢J TEDDY BEARYS LTD. by
e_mail to Ms. Irene Patricia Scott (the principal of the Plaintift) and by Fedex to THE
TEDDY BEARYS LTD. at its registered office address at 19 Rose Gardens, Heme Bay,

Kent, England, CT6 6NJ on or before April _, 2019, be deemed good and sufficient service

Case 2:18-cV-03436-ADS-AYS Document 22-1 Filed 04/10/19 Page 2 of 2 Page|D #: 181

upon THE TEDDY BEARYS LTD.; and it is further;

ORDERED that Plaintiff THE TEDDY BEARYS LTD. shall serve their
answering papers, if any, on Baruch S. Gottesman, Esq., by e-mail and Federal Express, on
or before _ 2019 and Mr. Gottesman, Esq., shall be responsible for uploading
any such answering papers to PACER/ECF; and it is filrther;

ORDERED that Baruch S. Gottesman, Esq., shall serve its reply papers, if
any, by PACER/ECF and by e~mail to Ms. Irene Patricia Scott and by Fedex to THE
TEDDY BEARYS LTD. at its registered office address at 19 Rose Gardens, Herne Bay,

Kent, England, CT6 6NJ Federal Express, on or before _J 2019.

ENTER:

 

Honorable Anne Y. Shields
United States Magistrate Judge
Eastern District of New York

 

